Citation Nr: 1527865	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to non-service-connected pension.

2.  Entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne.

3.  Service connection for peripheral neuropathy, bilateral lower extremities, claimed as numbness of feet.

4.  Service connection for right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands. 

5.  Service connection for ulnar neuropathy left upper extremity, claimed as numbness in hands.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1977 to July 1980.

These matters come on appeal before the Board of Veteran's Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A January 2012 administrative decision denied entitlement to a non-service-connected pension, and a July 2013 rating decision granted service connection for epidermal inclusion cysts and probable chloracne, and denied service connection the other issues on appeal.


FINDINGS OF FACT

1.  In June 2015, the Board issued a decision vacating a December 2014 Board decision that denied entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and ulnar neuropathy left upper extremity, claimed as numbness in hands.  The June 2015 Board decision remanded the matters so that the Veteran could be afforded a hearing.

2.  The Board did not have jurisdiction to vacate the December 2014 decision.


CONCLUSION OF LAW

The criteria for vacating that portion of the Board decision issued in June 2015 which vacated the December 2014 Board decision which denied entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and  ulnar neuropathy left upper extremity, claimed as numbness in hands have been met.  38 U.S.C.A. § 7104(a), 7252 (West 2014); 38 C.F.R. § 20.904 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

The December 2014 Board decision denied entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and ulnar neuropathy left upper extremity, claimed as numbness in hands.  

The Board vacated the December 2014 Board decision in June 2015 because the Veteran had requested a hearing, but one had not been provided.  The matter was simultaneously on appeal to the U.S. Court of Appeals for Veterans Claims (Court); therefore, the Board did not have jurisdiction to vacate the December 2014 Board decision.  The law is clear that the Court has exclusive jurisdiction to review decisions of the Board.  See 38 U.S.C.A. § 7252(a).  The statute states: "The Secretary may not seek review of any such decision."  As the Veteran and his attorney representative appealed the same exact claim to the Court, the Board finds that any adjudication that has taken place since the December 2014 decision is invalid. 


The June 2015 Board decision which vacated the December 2014 Board decision is vacated.  See 38 C.F.R. § 20.904.


ORDER

The Board's June 2015 decision which vacated the Board's December 2014 decision which denied entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and ulnar neuropathy left upper extremity, claimed as numbness in hands is vacated.






____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


